Title: To Thomas Jefferson from the Executive Council, 13 November 1779
From: Virginia Executive Council
To: Jefferson, Thomas



Sir
In Council Wmsburg Novr. 13th 1779.

Sickness necessary Business and other Causes often preventing the Attendance of the members of this Board so as that no Council can be held, while many persons are waiting from great distances and at much expense on Business with the Executive; which inconvenience might in a great degree be obviated by a Standing Advice of the Board to the Governor to act during the intervals of  their sitting in certain cases where the concurrence of the Council having generally been considered as a matter of course a Special advice woud be of little moment, The Board do Advise his Excellency during the intervals of their sitting to proceed without waiting for a special Advice on the case to countersign certificates from the Board of War for Cloathing due to soldiers under a resolution of the general Assembly, certificates from the same Board for Bounty money due to Soldiers, or enlisting money due or to be advanced to recruiting Officers, Orders from the Board of War for Cloathing to Officers Soldiers Sailors and marines, Orders from the Board of War or Board of Trade for provisions or other necessaries for vessels about to sail, Orders from either of the said Boards in consequence of resolutions approved by the Executive, to Issue military Commissions recommended by the board of War, to Issue commissions for public trading vessels on recommendation from the board of Trade, to issue blank Militia commissions to the County Courts, to Issue commissions of the peace, Inspectors Commissions and Sherifs Commissions on recommendation from County Courts, to order rations and small aids in money to deserters Captives and to discharged and disabled soldiers, to licence Attornies on the report of the commissioners to whom he may refer them for examination and to certify to the Auditors of Accounts where services upon which claims against the State are founded, were performed by Order of the Executive reporting from time to time to the Board his proceedings agreeable to the Above Advice.
